11/17/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0382



                                   DA 20-0382


STATE OF MONTANA,

                  Plaintiff and Appellee,
       vs.

QUINCY BENJAMIN SMITH,

                  Defendant and Appellant.


   ORDER GRANTING EXTENSION OF TIME TO FILE OPENING BRIEF


      Upon request of Appellant for one 30-day extension, there being no objection,

and good cause appearing therefrom, IT IS HEREBY ORDERED that the Appellant

shall have until December 28, 2020 to file his opening brief.




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                        November 17 2020